       Case 2:21-cv-01532-SSV-MBN Document 1 Filed 08/13/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

SHARON LAVIGNE PERRILLOUX                         *
INDIVIDUALLY AND ON BEHALF OF                     *   CIVIL ACTION NO.:
HER MINOR CHILD, A.P. *
                            *
VERSUS                      *                         JUDGE:
                            *
KUBOTA CORPORATION,         *
KUBOTA TRACTOR CORPORATION, *                         MAGISTRATE JUDGE:
KUBOTA MANUFACTURING OF     *
AMERICA CORPORATION,        *
KUBOTA INDUSTRIAL EQUIPMENT *
CORPORATION, AND HOME DEPOT *
***************************

                                    NOTICE OF REMOVAL

TO:    United States District Court
       Eastern District of Louisiana

       Pursuant to 28 U.S.C. §§ 1332 and 1441, defendants, KUBOTA TRACTOR

CORPORATION (“KTC”), KUBOTA MANUFACTURING OF AMERICA CORPORATION

(“KMA”), and KUBOTA INDUSTRIAL EQUIPMENT CORPORATION (“KIE”) hereby give

notice of their removal of this civil action from the Twenty-First District Court for the Parish of

Tangipahoa, State of Louisiana, Civil Action No. 2021-0001943, to the United States District

Court for the Eastern District of Louisiana.

                                                 I.

       Plaintiffs filed their “Petition for Damages”” in the Twenty-First District Court for the

Parish of Tangipahoa, State of Louisiana, on July 9, 2021. A copy of plaintiffs’ petition is attached

to this notice as Exhibit “A.”
       Case Case
            2:21-cv-01532-SSV-MBN
                 2:21-cv-01532 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                08/13/21
                                                     08/13/21
                                                          Page Page
                                                               2 of 52 of 5




                                                II.

       KTC’s agent for service of process in Louisiana was served with the plaintiffs’ petition on

July 20, 2021. Plaintiffs served KMA via the Louisiana “long arm statute,” La. Rev. Stat. 13:3204,

on July 30, 2021. Plaintiffs served KIE via the Louisiana “long arm statute,” La. Rev. Stat.

13:3204, on August 2, 2021. Accordingly, this Notice of Removal is filed within the time period

prescribed by 28 U.S.C. §1446(b). See, Yu-Wen Chiu v. Lincoln, 2018 WL 4205423 (E.D. La.

9/4/18) (citing Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999)

(“defendant’s time to remove is triggered by simultaneous service of the summons and complaint,

or receipt of the complaint, through service or otherwise, after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal service”).

                                                III.

       The action is one of a civil nature that alleges the liability of KTC and KMA and KIE to

plaintiffs. Plaintiffs allege that on August 6, 2020 their decedent, Michael L. Perrilloux, Jr., was

killed while operating a U17 Kubota excavator, which he allegedly rented from defendant, Home

Depot U.S.A., Inc. Plaintiffs seek survival and wrongful death damages from all of the defendants,

pursuant to Louisiana law. See Exhibit “A.”

                                                IV.

       The matter in dispute, being a claim for wrongful death and a purported survival action,

reasonably appears to seek damages in excess of seventy-five thousand dollars, exclusive of

interest and costs.

                                                V.

       Plaintiffs Sharon Lavigne Perrilloux and A. P. are, according to the petition, residents

and domiciliaries of Louisiana. Plaintiffs are Louisiana citizens.
       Case Case
            2:21-cv-01532-SSV-MBN
                 2:21-cv-01532 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                08/13/21
                                                     08/13/21
                                                          Page Page
                                                               3 of 53 of 5




                                                 VI.

       KTC is a California corporation with its principal place of business in Grapevine, Texas.

KMA is a Georgia corporation with its principal place of business in Gainesville, Georgia. KIE is

a Georgia corporation with its principal place of business in Jefferson, Georgia.

       None of the other named defendants is a citizen of Louisiana. Kubota Corporation is a

Japanese corporation with its principal place of business in Osaka, Japan. Home Depot U.S.A.,

Inc. is a Delaware corporation with its principal place of business in Atlanta, Georgia.

                                                 VII.

       Complete diversity of citizenship therefore exists between the plaintiffs and all named

defendants.

                                                 VIII.

       As of the date of the filing of this Notice of Removal, none of KTC’s and KMA’s and

KIE’s named co-defendants had been served, with the exception of Home Depot, U.S.A., Inc.,

which was served with plaintiffs’ lawsuit on July 15, 2021. As indicated by the “Notice of

Consent” attached as Exhibit “B,” Home Depot U.S.A., Inc. consents to the removal of this case

to federal court. The requirements of 28 U.S.C. 1446(B)(2)(A) have thus been satisfied, in that

“all defendants who have been properly joined and served . . . consent to the removal of the action.”

                                                 IX.

       This matter is removable pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441.

       WHEREFORE, Kubota Tractor Corporation and Kubota Manufacturing of America

Corporation and Kubota Industrial Equipment Corporation give notice of removal of the above

captioned case from state court to this Court.
Case Case
     2:21-cv-01532-SSV-MBN
          2:21-cv-01532 Document
                            Document
                                 1 Filed
                                      1 Filed
                                         08/13/21
                                              08/13/21
                                                   Page Page
                                                        4 of 54 of 5




                              /s/ Deirdre C. McGlinchey
                              Deirdre C. McGlinchey (24167) (T.A.)
                              Francis H. Brown (16831)
                              Farren L. Davis (38714)
                              dmcglinchey@mcglinchey.com
                              fbrown@mcglinchey.com
                              fdavis@mcglinchey.com
                              McGlinchey Stafford, PLLC
                              601 Poydras Street, Floor 12
                              New Orleans, Louisiana 70130
                              Telephone (504) 586.1200
                              COUNSEL FOR KUBOTA TRACTOR
                              CORPORATION AND KUBOTA
                              MANUFACTURING OF AMERICA
                              CORPORATION AND KUBOTA INDUSTRIAL
                              EQUIPMENT CORPORATION
       Case Case
            2:21-cv-01532-SSV-MBN
                 2:21-cv-01532 Document
                                   Document
                                        1 Filed
                                             1 Filed
                                                08/13/21
                                                     08/13/21
                                                          Page Page
                                                               5 of 55 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served on:

              W. Paul Wilkins, Esq.
              pwilkins@dudleydebosier.com
              Adras Paul Laborde, III, Esq.
              plaborde@dudleydebosier.com
              Monica Gant Mouton, Esq.
              mmoton@dudleydebosier.com
              Dudley Debosier Injury Lawyers, PLC
              1075 Government Street
              Baton Rouge, Louisiana 70802
              Telephone (225) 379.4937
              COUNSEL FOR PLAINTIFFS

              and

              Arthur K. Smith, Esq.
              asmith@aksmithlaw.com
              Blair Park
              bpark@aksmithlaw.com
              Law Offices of Arthur K. Smith
              507 Prestige Circle
              Allen, Texas 75002-3438
              Telephone (469) 519-2500
              Fax: (469) 519-2555
              COUNSEL FOR HOME DEPOT (via “fax’)

by the manner indicated above and by “e-mail” and by depositing a copy of same, postage prepaid

and duly addressed, in the U.S. Mail, this August 13, 2021.

                                            /s/ Deirdre C. McGlinchey
                                            DEIRDRE C. MCGLINCHEY
